Citation Nr: 0726495	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-26 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In March 2007, the Board remanded this matter to afford the 
veteran a VA medical examination and to obtain a medical 
opinion.  Those actions completed, the matter has been 
returned to the Board for appellate consideration.  

This case has been advanced on the docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).


FINDING OF FACT

The veteran's current hepatitis did not have its onset during 
service and is otherwise unrelated to his service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hepatitis have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
September 2002 and March 2007.  The September 2002 letter was 
provided to the veteran prior to the initial adjudication by 
the RO in October 2002.  This letter informed the veteran of 
the requirements of a successful service connection claim, 
and of his and VA's respective duties in obtaining evidence.  
He was asked to submit information and/or evidence, which 
would include that in his possession, to the RO.  The March 
2007 letter provided the veteran notice as to assignment of 
disability ratings and effective dates.  Although this letter 
was provided after the initial adjudication, this timing 
defect amounts to harmless error.  In this regard, the Board 
is denying the veteran's claim, rendering moot any questions 
as to these downstream elements.  

Service medical records are associated with the claims file, 
as are records and reports from VA health treatment 
providers.  The veteran has not sought VA assistance in 
obtaining any other records.  An appropriate medical 
examination was afforded the veteran in April 2007.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (2006); 38 C.F.R. § 3.303(a) 
(2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Service medical records contain evidence that the veteran 
suffered from hepatitis.  Following complaints of dizziness, 
nausea, abdominal cramps, headache, and vomiting, the veteran 
was diagnosed in January 1971 with infectious hepatitis.  A 
March 1971 laboratory report lists "Chronic Acute 
Hepatitis" by a physician requesting an hematocrit test.  

The first post-service mention of hepatitis is by history 
provided by the veteran in August 2002 VA outpatient clinic 
notes.  June 2003 VA clinic notes remark that the veteran was 
Ab positive in May 2002 and state a history of hepatitis C.  
In March 2004, the veteran underwent a VA medical 
examination, including laboratory tests.  Hepatitis screen 
results were negative hepatitis B surface antibody, negative 
hepatitis surface antigen, negative antihepatitis A virus, 
positive antihepatitis A total, negative hepatitis B core 
antibody, and negative hepatitis C core antibody.  A 
diagnosis of hepatitis C by history was provided.  

In April 2007, the veteran underwent another VA examination.  
This examiner indicated that he had reviewed the veteran's 
claims file and electronic records.  He stated that that VA 
laboratory results had documented hepatitis markers.  The 
veteran's hepatitis A antibody had been positive; however the 
immunoglobulin M component was negative suggesting remote 
infection consistent with the claims file.  Hepatitis C 
antibody was positive in January 2007, while his surface 
antigen and surface antibody for hepatitis B were negative.  
A diagnosis of viral hepatitis was rendered.  

A history of risk activity was also taken and included that 
the veteran had sexual relations with prostitutes during 
service, without use of barrier protection, a post service 
tattoo, and intranasal use of cocaine.  This examiner 
explained that the veteran had an acute episode of infectious 
hepatitis, hepatitis A, during service but that it was more 
likely than not that this acute illness played no role in the 
subsequent development of hepatitis C.  He further stated 
that the veteran had never had hepatitis B and had never been 
immunized for hepatitis B.  The examiner stated that he would 
need to resort to mere speculation to determine how the 
veteran developed his hepatitis C, but the strong risk 
factors of unprotected sexual intercourse as well as 
intranasal cocaine are known to be possible routes.  

While acknowledging the veteran's belief that his current 
hepatitis C had its onset during service, or is related to 
his service, the Board finds that the veteran, as a 
layperson, is not competent to provide medical evidence as to 
the etiology of this disease.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

The March 2007 VA examiner's opinion provides the only 
competent evidence of record as to whether the veteran's 
current heptatitis had its onset during service or is related 
to his in-service hepatitis infection.  This opinion 
establishes that there is no nexus between these conditions.  

As to whether events during service caused the veteran's 
current hepatitis, the record is absent for competent 
evidence favorable to the veteran's claim in this regard.  
Indeed, the opinion of the March 2007 examiner establishes 
that only mere speculation would give rise to a finding that 
the veteran's current hepatitis C was caused by unprotected 
sexual relations during service, as opposed to post service 
intranasal cocaine use.  In this case, the Board need not 
reach the issue of whether patronizing prostitutes 
constitutes willful misconduct, and thus bars entitlement to 
service connection for hepatitis C contracted in this manner.  
See 38 C.F.R. § 3.301.  Rather, the veteran's claim fails 
because the only foundation for granting his claim would lie 
in mere speculation.  

A long line of caselaw establishes that service connection 
may not be granted on the basis of speculative nexus 
evidence.  See e.g. Mclendon v. Nicholson, 20 Vet. App. 79, 
83 (2006) (finding that doctor's opinion that "it is 
possible" and "it is within the realm of medical 
possibility" too speculative to establish a medical nexus);  
Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (private 
physician's opinion that veteran's preexisting service-
related condition may have contributed to his ultimate demise 
too speculative, standing alone, to be deemed new and 
material evidence to reopen cause of death claim); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure); and 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that 
speculative medical opinion was insufficient to sustain a 
claim).  

While cases in which the positive and negative evidence are 
in equipoise are resolved favorable to the veteran, the 
reasonable doubt necessary to trigger such resolution is 
"distinguished from pure speculation or remote 
possibility."  See 38 C.F.R. § 3.102.  As the evidence of 
record demonstrates, a finding that the veteran's hepatitis C 
resulted from his service would rest only on pure speculation 
and possibility.  Thus, the veteran's claim for entitlement 
to service connection for hepatitis C must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for hepatitis is denied  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


